Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21    Page 1 of 42




              TRUSTEE'S EXHIBIT D

    IN SUPPORT OF MOTION TO COMPEL

          [ATTACHMENTNUMBER:                      4]
           Case 6:18-bk-06821-KSJ     Doc 442-4   Filed 02/24/21   Page 2 of 42




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  W\1'\\', f1mb. uscourts. gov




                                                      Chapter 7
In re:
                                                      Case No. 6: 18-bk-06821-KSJ
DON KARL JURA YIN,
                                                      Case No. 6:20-bk-01801-KSJ
         Debtor.
                                                     Jointly Administered with
------------------~/                                 Case No. 6:18-bk-06821-KSJ

DON KARL JURA YIN,
Case No.6: 18-bk-06821-KSJ

         Applicable Debtor.
--------------------~/

                          DECLARATION OF RANDALL GREENE
                     IN SUPPORT OF TRUSTEE'S MOTION TO COMPEL
             Case 6:18-bk-06821-KSJ       Doc 442-4      Filed 02/24/21      Page 3 of 42




                              DECLARATION OF RANDALL GREENE

        I.      My name is Randall Greene. I am a United States citizen over the age of 18. If

called to testify I could and would testify competently to the facts set forth below.

       2.       I am an assistant officer of the Bella Collina Property Owner's Association, Inc.,

(BCPOA). BCPOA is the entity managing the day to day affairs of the Bella Collina residential

community in Lake County, Florida.

       3.       BCPOA is a creditor in this case.

       4.       BCPOA attended the 34l(a) meeting of creditors on February 15, 2021 through

its counsel Will Matthews.

       5.       In my capacity with and on behalf of BCPOA, I am in contact with counsel and

generally apprised of activity in the case. For that reason, I was aware that the examination of

Mr. Juravin was scheduled to continue on February 15, 2021 at 9:30AM.

       6.       On February 15, 2021, at approximately 9:30AM, I drove past Mr. Juravin's

home on my way to an unrelated meeting, and I observed Mr. Juravin walking into his home

from his driveway. His Mercedes sedan was parked in the driveway.

       7.       Later that afternoon, on inquiry of counsel as to whether Mr. Juravin was home,

Bella Collina Security drove by Mr. Juravin's home, taking the photo attached as Exhibit 1. The

photo shows his Mercedes vehicle in the driveway, and is date and time stamped Feb. 15, 2021 at

I :32:35 PM. The car is in the same place as it was at 9:30 AM that morning when I drove past

the house.

       8.       I am also aware of Mr. Juravin's failure to attend his August 26, 2020 341

meeting, and that he filed an eleventh-hour motion asking for a continuance because he was
               Case 6:18-bk-06821-KSJ       Doc 442-4     Filed 02/24/21     Page 4 of 42




traveling to Israel on the 26th for the Jewish High Holidays and would return about one month

later.

         9.       Bella Collina is a gated community and part of its gated security measures

includes maintaining a tracking system intended to monitor vehicles entering and exiting the

Community. The system uses an on-board transponder, triggering a camera to photograph

vehicles and activate the entry and exit gates.

         10.      I have personal knowledge that Mr. Juravin did not travel to Israel on August 26,

2020 because he was home, as confirmed by numerous Bella Collina security gate camera

images of Mr. Juravin driving in and out of Bella Collina during August and September, 2020.

A compilation of the photos is included with this Declaration as Exhibit 2. The date and time

stamp on each is accurate, and they are part of the regularly kept business records of BCPOA.

have personal knowledge as to the manner in which these records are gathered and stored.

         II.      I have also acted as an authorized agent of Wilmington Financial Services, LLC,

(Wilmington), regarding its decision to purchase assets from the Trustee in this case.

         12.      The Mercedes Benz GLS 550 (SUV) depicted in these security photos is the same

vehicle that Wilmington purchased from the Trustee.

         13.      In fact, I saw the Mercedes SUV in the Publix parking lot nearest to Bella Collina

in mid-September 2020. I had the opportunity to visually inspect it -       I walked around it and

looked inside it through the windows. The SUV was in excellent condition and looked then as it

does in the attached security photos.

         14.      Shortly thereafter, on Monday October 5, 2020, Wilmington took possession of

the vehicles from Juravin's home under the Sale Order. I was present on that date when


                                                                                                  2
              Case 6:18-bk-06821-KSJ       Doc 442-4      Filed 02/24/21         Page 5 of 42




Wilmington retrieved the vehicles. They were severely damaged. The repair estimates for the

damage he caused exceeds $105,000.00.

        15.      I took photos of the vehicles on October 5th and 6th to document the damage.

The photos of the Jeep and its repair estimates are attached as Exhibit 3. The photos of the SUV

and its repair estimates are attached as Exhibit 4.        The photographs accurately depict the

condition of the vehicles on the date when possession was turned over to Wilmington by Juravin.

        16.      There are two (2) estimates for each vehicle, one for paint and body work and one

for other repair work. The estimated total cost of repair for each vehicle is:

       •         Jeep-$ 35,079.32 Total Repair Cost Estimate
                 $ 32,067.37 other/replacement parts work by Napleton Clennont
                 $ 3,011.95 paint and body work by Safeway Auto Body

       •        Mercedes SUV- $ 70,270.02 Total Repair Cost
           $ 53,489.79 other/replacement parts work by
                        Mercedes Benz of South Orlando
            $ 16,780.23 paint and body work by Millenia Auto Body


        17.      I reviewed the June I 0, 2019, Ewald appraisal prepared for the Trustee.         It

reported the Jeep as having 4,000 miles on it according to Mr. Juravin, (the report states, "battery

dead, debtor told me @ 4,000miles,"), but in actuality it had only 1,832 or less miles at that time.

The Mercedes SUV had 26,022 miles on it. By October 5, 2020, it had nearly 41,000 miles on it.

       18.       I concluded that Juravin intentionally caused the damage to the vehicles based on

the following: The Jeep and SUV were both damaged in the same way, each one had the same

type of damage as the other; the Jeep was damaged despite no additional miles; the Mercedes

SUV was in excellent condition only weeks before its delivery to Wilmington; and despite all




                                                                                                  3
        Case 6:18-bk-06821-KSJ           Doc 442-4           Filed 02/24/21   Page 6 of 42




three Juravin vehicles being housed in the same garage, driven by the same family, only one

remains in pristine condition: The Mercedes sedan- the only car Juravin kept.

       19.     I sent a courier to the office of Juravin's lawyer, Mr. Bartolone, on behalf of

Wilmington to pick up what I was told would be boxes (plural) of documents.           Instead, I was

given one box of documents, slightly larger than a shoe box and just a little more than half full.

The box contained a list of customers that was turned over to the FTC, but there were no details

about any transactions with those customers. A few bank statements and Juravin's homeowners'

insurance policy were also in the box. There were no entity documents.

       20.     Mr. Juravin has also refused to turn over the social media accounts, websites,

blogs and the like that Wilmington purchased.

I DECLARE IJNDER PENALTY OF PERJURY THAT TiffiJ;ORE~TRUE AND CORRECT.
                                                /                 /
                                           ~             - - /-~.;;;---
                                                         -c;·
                                                               /      . -- 2-.----------------
EXECUrED ON FEBRUARY      23, 2020                       ~




                                                    LLA COLLIN A POA ASSISTANT OFFICER




                                                                                                  4
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 7 of 42




                         Exhibit 1
           to the Declaration of Randall Greene
        Filed in support of Trustee's Motion to Compel
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 8 of 42




              EXHIBIT 2
TO THE DECLARATION OF RANDALL GREENE
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 9 of 42
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 10 of 42
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 11 of 42




                                                            ' -, j'
                                                           ! --~
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 12 of 42
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 13 of 42




              EXHIBIT 3
TO THE DECLARATION OF RANDALL GREENE
     Case 6:18-bk-06821-KSJ              Doc 442-4   Filed 02/24/21   Page 14 of 42




From: Jerry Young <jerry.young@napleton.com>
Date: October 27, 2020 at 14:32:39 EDT
To: Randall Greene <rgreene@rgdevelopments.com>
Subject: MILEAGE UPDATE



2014 JEEP WRANGLER MILEAGE 1832
       Case 6:18-bk-06821-KSJ      Doc 442-4   Filed 02/24/21   Page 15 of 42




Jeep Wrangler Damage Photos- RFG 20200ct06




          1                              2                             3




          4                              5                            6




          7                              8                             9
     Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 16 of 42




10                                11                                 12




13                               14                                  15




16                               17                                  18
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 17 of 42




   19                                                  "()
                                                       LU
     Case 6:18-bk-06821-KSJ     Doc 442-4   Filed 02/24/21   Page 18 of 42




           Napletons Clermont CJDR
xtirne   Automobile Status Report

   Prepared For
                              RANDAL GREEN


                              2014 Jeep WRANGLER UNLIMITED
                              Date October 19, 2020
                              VIN 1C4BJWDGBEL230021
                              Mileage 0
                              RO# 277569



   Service Advisor
                              courtney young
                          jerry. young@napleton .com




                                                              Napletons Clennont CJDR
                                                              15859 State Road 50
                                                              Clermont, FL 34 711
           Case 6:18-bk-06821-KSJ     Doc 442-4    Filed 02/24/21   Page 19 of 42




Napletons Clermont CJDR
Service Commitment
"Excellence at every turn ... and every straightaway

Our dealership's primary goal is to satisfy every customer at every opportunity. You visit
our service department regularly, and we have developed a number of ways to make
your visit more comfortable and informative. We know that you want straight answers,
and that's the only way we will deliver it to you.

We understand that your knowledge of your vehicle and its necessary repairs is
probably not on par with the understanding that your technician has. In order to be
sure that his findings and reporting is as clear and concise as possible, we use this
Vehicle Information Booklet as a tool to help us communicate your vehicle's condition
to you.

Our technicians are the most qualified to work on your vehicle. They have trained
extensively, and partake in continuing education regularly to be sure that they are up to
date on any changes and improvements handed down from the manufacturer. Our
service advisors strive to make your experience with us a pleasant one. They are here to
attend to your automotive needs as well as communicate effectively between your
technician and you.

Please make yourself comfortable in our waiting area. Watch some TV, use your laptop
with our free WI-FI access or just relax and enjoy the quiet. Our courtesy shuttle can
take you shopping, to a movie or home if you prefer.

We appreciate your business and will continue to strive for excellence in everything we
do for you."

Motor Vehicle Repair License: MV86056     . vf/1 032957/1
                               Case 6:18-bk-06821-KSJ                                    Doc 442-4                 Filed 02/24/21         Page 20 of 42


                                                                                                                                                            RO# 277569
    Multi-Point Inspection Form                                                                                                                       RANDAL GREEN
                                                                                                                                              VIN 1C4BJWDG8EL230021
                                                                                                                                                         Advisor counne~· young
                                                                                                                                                      Tet:hnlcian CHI\CE t.\ASTIN
                                                                                                                                                 Created On 10/1412020 4 51 PM

          II Checked and OK a: th«s t:me:                                     May         Requ~re          Future Attent1on          Ill Requires immediate attention

              II Bulbs and Lights ~                                                                         Ill         Shock Absorbers J Suspension~
                       V'./1ndshield Washer Spray I Wiper          Opera~ion
                                                                                                            Ill         Steering Gear Box f Linkage and Boots I Ball
                       1 Wiper Blades I Including Rear (1f applicable)                                                  Joints I Oust Covers                      ~


              lfE Wmdsh1eld             I V\t1ndow Condition   f.6!.1..
                                                                              PASS
                                                                                                            Ill          Muffler i Exhaust Prpes I Mount1ngs   ~

                                                                                                            Ill         Engine Oil andlor Flu1d leaks~
    Ill                Horn Operal!on            ~
                                                                                                            Ill         Onve Shaft Boots I Constant Velocrty Boots I
    II                 Cab1niHEPA Filter (if equipped}~                                                                 U-jomts 1 TransmiSSiOn linkage (1f equipped)
                                                                                                                                                                  ~
                                                                                                                    IJI TransmiSSIOn I Oifferent1al/ Transfer Case
              II Fluids: 0!1 I Coolant I Power Steenng I Brake                                                          (Check Flwd level, Flu1d Condit1on and Fluid
                       Fluid I Washer                                          E6il.                                    leaks)                                    ~

    Ill                Engine A1r Filler PA$5
                                                                                                                        Fuel Lines and Connect1ons I Fue: lank Band
    Ill                Belts J T ensioners (condition and                                                               I Fuel Tank Vapor Vent System Hoses       ~
                       adjustment)                                            PAS..<;;

    IJ                 Cooltng System Hoses i Heater Hoses 1 Air
                       Conditioning Hoses and Connections                     ~

    fiJ                Radiator Cere f A1r Conditioning Condenser
                       (tf equipped)                                          PASS
---'\'~~-~~-

;     ~; ~<i:l-s,~"'
                           ~   -----ry';c_:'(   ~"""''~- ,-~~~~~--~--~

                            ~ ~/BatteJ:YE:erformance                      1
                                                                              ~,,...,,   --:;--
                                                                                          ',
                                                                                               1
                                                                                                   ~   :
                                                                                                           Ill          LF    J1!

    II                 Battery Term1nals 1 Cables I Mountings                 ~
                                                                                                           Ill          RF.lQ

    II                 Check Condihon of Battery (Storage Capacity
                                                                                                           Ill          LRJ.Q

                       Test if Applicable)                                    ~
                                                                                                           Ill          RR..!.Q

                                                                                                           Ill          LF-RF T1re Pressure

                                                                                                           Ill          LR-RR Tire Pressure



                                                                                                           ~~           lF
                                                                                                           ~~           RF
                                                                                                           ~~           LR
                                                                                                           ~~           RR


                                                                                                                        lF!1
                                                                                                                        RFll
                                                                                                                        LR ¥.1




                                                                                                                                                           Prt:pared By
              Case 6:18-bk-06821-KSJ          Doc 442-4     Filed 02/24/21      Page 21 of 42



                                                               In the process of inspecting your vehicle for
Additional Service                                             safety and reltabil1ty. your techmcian CHACE M
                                                               made the following observations and

Recommendations                                                recommends that you do the necessary repairs
                                                               to resolve these issues.


Ill   Red: requires immediate attention.                 Yellow: in need of attention soon.




 [Other]: 2 tires, Fuel tri ace mud
 gripper mit; 35x12.5R20
 Item Description

 Speak with your servtce advisor for more
 information on this recommended service.

 Reason



 Windshield Replacement
 Item Description
 The windshield of a vehicle is a transparent screen
 of glass put in place to protect the occupants in the
 vehicle. The vehicle's windshield protects the inside
 of the vehicle from the outside elements. as well as
 promotmg the structural integ,ity of the vehicle.

 Reason
 If not replaced, a damaged windshield not only puts
 the driver and passengers at risk but also the other
 vehicles on the road if the windshield breaks                Wmdshield
 completely.



 Oil Change
 Item Description

 The act of draining out the old or dirty oil from an
 engine and replacing it with fresh otl. and replacing
 the oil filter. The most basic service item

 Reason

 If not changed, the result will be engine overheating
 and engine damage.
           Case 6:18-bk-06821-KSJ            Doc 442-4   Filed 02/24/21   Page 22 of 42


[Other]: Right rear taillight assembly,
third brake light assembly
Item Description

Speak w1th your serv1ce adv1sor for more
informatiOn on this recommended serviCe.

Reason


Transmission Oil Cooler
Item Description
The transm1ssion fluid cooler is a small heat
exchanger, or radiator. designed to protect your
transmiSSIOn from overheating. The coolant, or in
th1s case the automatic transmission fluid,
circulates through the inlet to the outlet through
many tubes that are mounted in a parallel
arrangement. The fins conduct heat from the tubes
and transfer it to the air flowing through the cooler,
essentially cooling the fluid flowing through the
lransmission

Reason
When the cooler 1S broken or not functiOning
properly it will greatly damage the transmission and
its performance, causing it to overheat and possibly
break down completely.



[Other]: Floor carpet
Item Description

Speak with your service advisor for more
information on th'1s recommended service.

Reason




[Other]: All 4 seats covers
Item Description

Speak with your service advisor for more
information on this recommended service.

Reason
               Case 6:18-bk-06821-KSJ           Doc 442-4   Filed 02/24/21   Page 23 of 42




    Radio/Stereo
    Item Description
    A l<sten<ng device 1n an automobile wh<ch usually
    has an AMIFM radio and often a cassette player,
    CDIDVD player, and/or CDIDVD changer. It also
    includes at least a pair of speakers and <S a
    component of the entertainment system.

    Reason
    If the Radio/Stereo is not funct1oning sound will not
    come from the speakers



    [Other]: Soft top with frame
    Item Description

    Speak with your service advisor for more
    information on this recommended service.

    Reason




    [Other]: 2 complete Front doors with
    all components
    Item Description

    Speak with your service advisor for more
    information on this recommended service

    Reason




I
    [Other]: Roll bar fabric cover
    Item Description
               Case 6:18-bk-06821-KSJ           Doc 442-4   Filed 02/24/21   Page 24 of 42


    Speak with your service adv1sor for more
    information on this recommended service.

    Reason




    Instrument Cluster
    Item Description
    The instrument cluster is the panel located on the
    driver's side of the dashboard that houses
    components such as the speedometer and the
    odometer.

    Reason
    Failure of the instrument cluster will keep the dnver
    from receiving v1tal Information of the vehicle's
    funct1onal1ty. such as speed or fuel level.



    [Other]: Front left headlight
    assembly
    Item Description

    Speak with your service advisor for more
    information on this recommended service.

    Reason



    [Other]: Fuel tank flush
    Item Description

    Speak with your service advisor for more
    information on this recommended service.

    Reason




I
    [Other]: 2 complete rear doors with
    all components
          Case 6:18-bk-06821-KSJ           Doc 442-4   Filed 02/24/21   Page 25 of 42


Item Description

Speak with your service advisor for more
information on this recommended service.

Reason
           Case 6:18-bk-06821-KSJ                 Doc 442-4   Filed 02/24/21   Page 26 of 42



                                                                   PREPARED FOR
Repair Estimate                                                                RANDAL GREEN
  Service Advisor
  courtney young (1 00615)                                         Date 10/19/2020 03:54 PM
  jerry. young @napleton .com
                                                                   2014 JEEP WRANGLER UNLIMITED
                                                                   VIN 1C4BJWDG8EL230021
                                                                   Mileage 0
                                                                   RO# 277569




                                                                                                $160.45


                                                                                                $345.95




                    assembly, third brake light




                                                                                      Subtotal $29922.54
                                                                                 Shop Charges     $47.00
                                                                                          Tax $2097.83
                                                                                        Total$32067 .37



'llc   ~lofr~        Napletons Clermont CJDR
                                                                                         (866) 582-0565



  '1~
                                     Case 6:18-bk-06821-KSJ                                           Doc 442-4                        Filed 02/24/21                Page 27 of 42




                                                                                                                                                                                                Est! mate 10
                                                                                                Safeway Auto Body
                                                                               2737 Old Dixie Hwy, Kissimmee, FL 34744                                                                          5862779
                                                                                                                                                                                                Original
                                                                                        Office: C40n 780-0091
                                                                                   safewayautobody@outlook.com
 Owner                                                                         Appraiser
 NAPLETON CLERMONT                                                             JemlferVega
 1585 9 State Road 50                                                          safewayautobody@outlook.com
 CLERMONT, FL 34711
                                                                               Classification
 (407) 287-4433 (Work)
 jerry.young@napleton.com                                                      None

 Loss Type                                                     Oeductiblr
 Unknown                                                       Unknown


 2014JeepWrangler UnlimitedSport4 Door Utility 116"WB 3.6L6Cyl Gas Injected 4WD
 V!N                                                           Drivable                                            Mitchell ScrviceCodt>
 1C48JWDGBEL230021                                             Unknown                                             910774

 Options

 4 Wheel Drive                                     Air Conditioning                         AM-FM Stereo                                 Ant;.Lod< Brake Sys. (ABS}                 AwdJiary Input
 Bluetooth Wireless                                CO Player                                CbthSeat                                     Convertible Cloth Top                      Cruise Control
 Connectivity
 Driver-Front AJr Bag                              Electronic Stability Control             First Row Bucket Seat                        Fq Lights                                  leather Steering Wheel
 MP3 Pbyer                                         Pass~er-Front      Air Bag               Power Steering                               Rear Bench Seat                            ~rPnrt~Syrtem

 Satellite Radio                                   Steerire Wheel Mounted                   THtSteerir<:Wheel                            Tire Pressurt" Monitoring                 Tr.~ctlon Controi/Eiectrook
                                                   Audio Control                                                                         System
 Trip Computer


NAPLETON ClERMONT                                          I    2014 Jeep Wrangler Unlimited Sport

 Parts Profile                                       Parts Profile Version
Aftennarket                                          2.0

                                                                                                         LABOR                                                                    PART
  line#                      Description                                     Operation               Type             Total            C£G         Type                 Number                  Qty Tota!             Ta>-.
                                                                                                                      Unih.                                                                         Price
 Hood
        1       00144<>     Hood Washer Nozzle                               Remcwe/lnsbll           Body             0.21             0.2         Existl'"*
        2       003749       R Hood Washer Nozzle                            Remove/Install          Body             0.21             0.2         Existing
        3       003750      l Hood Washer Nozzle                             Remove/lnsuH Body                        0.21             0.2         ExistI,...
        •       003421      Hood Air Deflector                               R.emovellnsUU Body
                                                                             Repair
                                                                                                                      0.3              0.3         Exlstlf1!;
                                                                                                                                                   Existing
                000061      Hood Panel                                                       Body                     2S               1.4
        '                                                                                                             a.s·c
        6       935000      Hood Panel                                       Refinish Lab:Jr Refinish                                  0.0
        7       900501      Modified Refinish Wrth FuD Clear
                            Coat
        •       003916      Hood Decal                                       Remave/Replace Body                      0.8#             0.8         New                 SpC92HA9AA                      $380.00
                            L Hood Decal                                     Remove/Replace Body                      0.2              0.2         New                 6FL77GW7AA               1      $47.45
        '
 Front Fender
                ""'""''
        10 000113           R Fender Panel                                   Repair                  Body             t.st•            2.6         Existil"€

 -   -·---~------~-----·-------·-------                                   - ----------.-------·-·---------------------                 -------·-··-------------~----~-----·-·                        --------------·-·-
,,,.,.,,.,oo-                                                                                                                                     o._.,,.l ()•                                          . , . 1 of4
                                                                                        Mitc.hdl Cloud Eaimat1ni1,...                                                P·U-1..•   /'f-io,J•,.,~

                          Mltdldl   E$1:1~11'11   20.3                                                                                            10/23/2020         Syst.m profile
                                                                             Cop,..-i,tot 1994--2020 M!tchelllnti!ITI.UC>Il;l!,lnc..
                          OEMOCT_20JI                                                         AJ!Riat.ts~
                                                                                                                                                  01:30PM            ~""'"''.,.....~
                                                                                                                                                                     6D
                                 Case 6:18-bk-06821-KSJ                               Doc 442-4                    Filed 02/24/21                  Page 28 of 42




                                                                                         LABOR                                                               PART

    Linc t:                Des.rr1ption                         Operation             Type           Total           CEG         Type                 Number           Qty Total               Tar_
                                                                                                     Units                                                                 Pr ire-
        11    93~000       R Fender Panel                       Refinish l.J bor      Refinish       2.2"C           0.0

        1l 900501          Modified Refinish With FuH Clear
                           Coat
                           RFender YV'heel Opening Rare         Remove/lr.stall Body                 0.6             0.6         Existing
        " 001.05
    Wlndshlekl
                           W!Shleld Frame Assv                  Repair                Body           2.01"           3.1        Existlf"€
        "     000<38
              935000       W/Shlekl Frame As.sy, W/S           Refinbh ubor           Refinish       3.2"C           0.0
        "                  Frame Panel
                           Modffied Refinish With Full Clear
        "     900501
                          Coot
    Cowl& Dash
        17 001417         C<MiTopGrille                        Remove/lnsta II Body                 0.51             0.5        Exlstlf"€
    Quarter Panel
        18 001174          RQuarter Outer Panel                Repair                Body           1.2#"            11.5       Existlrt:
                           RQ.Jarter Outer Panel OUter         Refinish Ulbor        Refinish       2.s·c            0,0
        "     935000
                          ~rterPanet
                          Modified Refinish With Full Clear
       '"     900501
                          Coot
    Rear Gate
       21 001580          Otr Rear Gate     Hand~              Remove/Install Body                  0.51             0.5        Exlstlrw:
       22 001581          Rear Gate Lock Cyl                   Remove/Install Body                  0.21             0.4        Exlstlrw
              001218      Rear Gate Shell                      Repair         Body                  1.01"            2.0        Existing
       ,."    93>000      Rear Gate Shell                      Refinish labof        Refinish       2.8"C            0.0
              900501      Modified Refinish wtth Ful Ck!:ar
       "                  Coot
 Rear lamps
       26 001339          R Tail lamp Assembly                 Remove/Replace Body                  0.2            0.2          New                 SS077890AH         1     $145.00
Additional Costs & Materials
                          Hazardous Waste Disposal             Additional Cost                                                                                               $5.00"
       "
       28 AUTO
              AUTO

                          Shop M•teria~                        Add~ionol Cost                                                                                                $5.00"
       29 AIJTO           Paint/Materials                      Additional Cost                                                                                               $504.00"
Additional Operotlons
       30 AVTO            Ck!arCoat                            Adcfrtiooal           Refinish       2.6            0.0                                                       $0.00
                                                               OperaUon

• Judgment ltem                                                      C Included in Clear Coat Calculation
T Included in Two TcneCalculation                                   A Included in Clear Coat and Two Tone Calculation
t Labor NoteApplie;.                                                 t CEG R&R Tirne Us.ed for thi~ Labor Operation
d   Di~continutd       by Manu!arnJre<

                                            Estimate Totals
                                            Labor                                       Units                RatA:           Sublet Add'l Amount                                             Totals
                                            Body labor                                  12.1            $55.00                                                                    $665.50
                                            Refinish Labor                              16.8            $75.00                                                                   $1.260.00
                                            Total Labor                                 28.9                                                                                     $1.925.50
                                                                                                                                                        Taxable                       $0.00
                                                                                                                                                        Tox(7.500)%                   $0.00
                                                                                                                                                        Ncm-Taxable               $1,925.50
                                                                                                                                                        Labor Total               $1,925.50

                                            """'
                 -~----~~----~~-------~-----------~----~-
                                                                                                        Amount
                                                                   -----------------------------------···----               --~---~-~       ----------------------~·       ----------~---




                                                                                                                                                  .
''""""'')              v.,.. .. ,...                                                                                          l'rv•«<(>,          P•::ti-. {Md!,..j          Pace 2   of.(
                                                                         M•tchefl Cloud Esthnati"&n-4
                       Mitchell Estlmatlnc20.3                 Copyri,t1t 199.4-2020 Mltchlllllnt.-,;rtJon~.m.:.              10/2312020          System prof! I~
                       OEM OCT_20 _V                                                                                          01:30PM             htilc\"""<r
                                                                              AIIRIJhU~
                     Case 6:18-bk-06821-KSJ                          Doc 442-4              Filed 02/24/21       Page 29 of 42




                                Estimate Totals
                                Taxable Parts                                          $0.00                                                          $0.00
                                                                                                                             Parts Adjustments        $0.00
                                                                                                                             Tu (7.500)%              $0.00
                                                                                                                             NOI'l-" Tuable         $572 .• 5
                                                                                                                             Parts Total            $572.45
                                Com                                                    Amount
                                Other Additional Costs                              $10.00                                                          $10.00
                                Paint Materials                                    $504.00                                                         $504.00
                                                                                                                             Taxable                  $0.00
                                Paint Materials Rate: $30.00                                                                 Tax (7.5001"             $0.00
                                lUte MJX: 99.9 units                                                                         Non-Taxable            $514.00
                                AdditlanaiR.t.o $0.00                                                                        Cosh Total             $514.00
                                G«mTOUb                                                Amount
                                Gross Total                                     $3,011.95                                                         $3,011.95
                                                                                                                            Taxable                   $0.00
                                                                                                                            Tax                       $0.00
                                                                                                                            Non-Taxable           $3,011.95
                                                                                                                            Grou Total            $3,011.95
                               Adjustments                                             Amount
                               Total Customer                                                                                                         $0.00
                               Responsibility
                                                                                                         Net Estimate Total                      $3,011.95



THISISAPREUMINARYESTIMATE.ADDITIONALCHANGESTOTHEESTIMATEMAYBEREQUIREDFORACTUAL
REPAIR.

AUTHORIZATION FORM
I hereby authorize Safeway Auto Body to make the specified repairs. I understand that full payment will be due upon
release of the vehide, induding additional supplemental damage charges. I hereby grant Safeway Auto Body employees
permission to operate the vehide on streets, highways, or elsewhere fort he purposes of testing and/or inspection. An
express mechanics lien is hereby ad<nowledged on thevehide to serurethe amount of repairs thereto.

Safeway Auto Body will dispose of old parts removed from the vehide unless otherwise Instructed.

Safeway Auto Body will not be held responsible for loss or damage to vehide or artides left in the vehide in the case of
fire, theft, accident or any other cause not due to the negligence of Safeway Auto Body or its employees.

POWER OF ATTORNEY
I do hereby appoint Safeway Auto Body to act as Power of Attorney in fact to accept on my behalf any and all checks, drafts
or bills of exchange. and to endorse all such checks, drafts, bills of exchange for deposit to Safeway Auto Body's account
for credit on my account for repairs to myvehlde.l authorize any and all supplemental charges to be made payable to
Safeway Auto Body.

VEHICLE RELEASE POLICY
•All repairs must be paid in full prior to vehide release (Unless prior arrangements have been made).
'We do not accept personal checks over $S00without prior approval
                                                                                                                i""':t•" (/>(ot· ..j'
                                                         M;tchdl Ooud £J:ll..vtinrlM
           Mltchdt Utl~tln,a 20.3                                                                 10/23/l02(l   Syt.temprofllf:
                                                  Copyr1Jt't1~·2020 MltchBI ~t~Oflal.ln<.                       f'.,,. .... \\ .....
           OEMOCT_.20_V                                       AllRltnb~
                                                                                                  01:30PM                              -~

                                                                                                                6D
                      Case 6:18-bk-06821-KSJ                            Doc 442-4                  Filed 02/24/21     Page 30 of 42




•on amounts over $500, we accept: cash, major credit cards, money orders, or cashier's checks
 'All deductlbles are payable to Safeway Auto Body
"Multiple party checks must be endorsed prior to vehide release
•1 have read and understand Safeway Auto Body's Vehicle Release Polley
•1 understand that estimated delivery date is not guaranteed and subject to change
"I personally assume all risk of loss for property left in the vehide.l understand that if I cancel the repairs after parts have
been orders, I will be responsible for any restocking fees if applicable.


Signature Date



Printed Name


Disdaimer: Pursuant to 817.234, Florida Statutes, any person who, with the intent to injune, defraud, or deceive any
insurer or insured, prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged
property in support of a daim under an insurance policy knowing that the proof of loss or estimate of daim or repairs
contains any false, incomplete, or misleading information concerning any fact or thing material to the daim commits a
felony of the third degree, punishable as provided in n5.082, n5.083, or ns.084, Florida Statutes.
Estimate Event log
Job Created                 10/23/2020 09:49AM
Estimate Started            10/23/2020 09:53AM
Estimate Printed            10/231202001:30 PM
Estimate Commttted          Estimate Not Committed




                                                            Mitd>dl Oo<.ld Utimatint'IM
           Mlt.<:hell ht!rN'IiOI 10.3                                                                    l01231102C
                                                     Cop,-,fh\1~-2020   MIU:hdllnttma'licn;d,lnc
           O£MOCTJO.V                                                                                    01:30PM
                                                                AIIR!&'lb~
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 31 of 42




              EXHIBIT4
TO THE DECLARATION OF RANDALL GREENE
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 32 of 42
Case 6:18-bk-06821-KSJ   Doc 442-4   Filed 02/24/21   Page 33 of 42
                              Case 6:18-bk-06821-KSJ                              Doc 442-4              Filed 02/24/21               Page 34 of 42




                                                           Customer Summary Copy


 Mercedes Benz of South Orlando
 4301 Millenia Blvd
 Orlando, FL 32839 US
                                                                                   Page 1 of 2
 (407) 367-2700



 C.N!lMt>Ml


f--
                              142608
                                                           '>l''>< I O..'M'<"»>
                                                                                   Ke:thMooty                       r-··    8157
                                                                                                                                      ,,_.o\"H1N"l          ,......,,,..,.,
                                                           "''~<·">.• ~~·t             TO.XlY'..I. '<0             1"-·(,...,!~0916   Ul:.(}>t
                                                                                                                                                            '"'"""'
                                                                                                                                                     BLUE
RANDALL GREEN                                              T\M·w.o.E-·w.oo~018 Mercedes-Benz GLS550W4                                 "4JB'fibl20 17
                                                                                                                                                            M\ut.r O<n



                                                           •t~c~. rnw<>.:- ... ,<)>., '"'4JGDF70E7 JB003154
                                                                                                                                      ... . . -
                                                                                                                                          ~-     ~
                                                                                                                                                            ·-·~·

 DNA@MAIL.COM                                              (;,_ ~.+;',..., (561) 317-3354
                                                                                                          I"
                                                                                                               .       387647         n    '1'012612020
                                                                                                                                                            HH!""l



 l!c,.lMi                              1'1.   f,l'\l;(\\   (""'Mf>l'\
                                                                          ENG.4 7 Liter_Twin_Turbo


  LINE          OP CODE         DESCRIPTION                                                                                                                 ESTIMATE
 #A               4TIRES        MOUNT AND BALANCE 4 TIRES                                                                                                            177323
                                MOUNT AND BALANCE 4 TIRES

 #B                WIPER        INSTALL WIPERS                                                                                                                           122.80
                                INSTALL WIPERS

 tiC                            Windshield replacement                                                                                                               1624.22
                                Windshield replacement

 #0                             Left and right headlight                                                                                                             6357.23
                                Left and right headlight

 #E                             Center grill and dlstronlc cover                                                                                                     1081.09
                                Center grill and distronic cover
 #F                             Lower bumper center grill                                                                                                                964.33
                                Lower bumper center grill

 #G                             Replacement of left front door panel and door pull and wood                                                                          2289.66
                                Replacement of lett front door panel and door puil and wood

 #H                             Replacement of right front door panel and door pull and wood                                                                         1904.30
                                Replacement of right front door panel and door pull and wood

 #I                             Replacement of right rear door panel and door pull and wood                                                                         2404.79
                                Replacement of right rear door panel and door pull and wood
 #J                             Replacement of left rear door panel and door pull and wood                                                                          2720.79
                                Replacement of left rear door panel and door pull and wood

 #K                             Recommend replacement of left front seat backrest cover and                                                                         4047.93
                                bottom covers
                                Recommend replacement of left front seat backrest cover and bottom
                                covers

 #L                             Recommend replacement of right front seat backrest cover and                                                                        2969.13
                                bottom covers
                                Recommend replacement of right front seat backrest cover and bottom
                                covers

 #M                             Replacement of left and right backrest and seat bottom covers for                                                                   6977.87
                                second row seats
                                Replacement of left and right backrest and seat bottom covers for
                                second row seats



,... '"""''"" ... .,,. ..,,
                                            Case 6:18-bk-06821-KSJ                            Doc 442-4               Filed 02/24/21           Page 35 of 42




                                                                       Customer Summary Copy


    Mercedes Benz of South Orlando
    4301 Millenia Blvd
    Orlando, FL 32839 US
                                                                                               Page 2 of2
    (407) 367-2700



                              -
                                                                                                                                                                     .,.....,, "'·'
    '·-~·o~·~· MJ
                                                                                                                                ~--- 8157
                                                                        '~~..·~-l ~-U"o:>'<                                                    '>to'(.ll(i[)J;ll
                                            142608                                             Kerth Mooty

                                                                        "'''"'-'""''                !i.>:i'I'..I."C                            ,.,),[").'            ;1[~·   .. ,
                                                                                                                               1"""'40916                   BLUE
RANDALL GREEN                                                           I"\A~VAP.l-m):"'2018 Mercedes-Benz GLS550W4                            ill~1:llil'ib120 17
                                                                                                                                                                     "olL<.::.ttN'



                                                                                   '(.>\."'"' ~l>Y< "'4JGOF70E7 JB003154                       "~"""'.._....-.       ....... ,..,
                                                                                                                       I' ..
                                                                        •\'i>:ti

                                                                                                                                                                      f,.lfl><:1
    ONA@MAIL.COM                                                        (IU   >~>:11<! (561) 317 •3354                           387647        flO.    10/26/2020
                                                                                                                                                      0 1


    't ... ~,..,!                                    rH   tvW.HI        (C..,,..lNl~

                                                                                       ENG-4_7 _Liter_ Twin_ Turbo
'

I LINE                    OP COOE             DESCRIPTION                                                                                                            ESTIMATE

I# N                                          Front left and right headrests
                                              Front left and right headrests
                                                                                                                                                                                      62.96

 #0                                           Front and rear carpet sections                                                                                                  1776 01
                                              Front and rear carpet sections

    #P                                        Dash panel, wood on dash, center vents, command surround                                                                        3922 78
                                              Dash panel, wood on dash, center vents. command surround

    #Q                                        Steering wheel, drivers alrbag.                                                                                                5190.00
                                              Steering wheel, drivers airbag

    #R                                        Replacment of center console lid                                                                                               1074.63
                                              Replacment of center console lid

    #S                                        Recommend replacement of cover around cupholder.                                                                                      344.96
                                              Recommend replacement of cover around cupho!der.

    #T                                        Replacement of touchpad                                                                                                               353.26
                                              Replacement of touch pad

    #U                                        replacement of headliner                                                                                                       2196.20
                                              replacement of headliner




                                                                                                                                       Subtotal                        50160.39
                                                                                                                                       Shop Charges                                 65.00
                                             Printed On             10/2612020 5:49:31 PM                                              Sales Tax                          3264.40
                                             Estimate Expires on    1012612020                                                         Total                           53489.79



           ~   ""' .,.   ~'
                              ,,  .......            -·-----·------·-----~------~·---··-
                                      Case 6:18-bk-06821-KSJ                               Doc 442-4          Filed 02/24/21                   Page 36 of 42


                                                                                                                                           Wo'idilf JD:                        SeSca8fO
                                                                          MillENIA AUTO BODY
                                                                                                                                           PartsShare ·                        b22W46
                                                                   3400 RIO ViSTA AVE, Orlando, fl 32805                                       FE'deral JD:              82-5/1151 ~
    ""'   '"'~"   Ht . . . . {   '""'"'"·~I''-'-""'""'                     Phone: (407) 60!-4585                                       LKensr Number:                          MV9S066



                                                                                   Preliminary Estimate

Customer: South Orlando, Mercedes of
lnsurt."<l:                      South Orlando, f'.1ercedes of      PoliCy   ll:                                           Cla1m II:
Type of LOSS:                                                       Date of Loss:                                           Day5 to Repai! :     C·
Point of Impact:


Owner:                                                             Inspection location:                                     Insurance Company:
South Orlando, t..,ercedes of                                      MILLENIA Al!TO BODY
                                                                   3<00 RIO VISTA AVE
                                                                   Orlando, FL 328C5
                                                                   Rt>piW f-aciUy
                                                                   (407) 601-4585 Bustness



                                                                                           VEHICLE

20 J8 Bf:N7 Gt S..C!ass 550 4MATlC 4C UTV 8--4. 7L T urbocnargec Gasolme Gasolme Otrect lnJe<tton Blue

VIN:          4JGDr?Df7JB0031S4                          lntenor Color:                                       Mtleage ln.                              Vehicle Out:
License~                                                 Extenor Color:             Blue                      Mileage 0\.!t ·
Sta~e:                                                   Production Date:                                     Condttion:                               Job tt:

-------·-
         TRANSMISSION                                       A1r Cond1\!oning                         Stereo                                           ROOF
         AutomatK TransmiSSIOn                             Intermittent W1pHS                        Search/Seek                                      Luggage/Roof Rad
         4 \1Vheel Dnve                                    Tilt Wheel                                CD Player                                        Electric Glass Sunroof
         POWER                                             Cruise Control                            Auxi!Jary Aud1o Connect1on                       SEATS
         Power Steering                                    Rear Derogger                             Premium Rad10                                    Bud<et Seats
         Power Brakes                                      Keyless Entry                             Satellite Rad10                                  Leather Seats
         Power WHtdows                                     IJarm                                     SAFETY                                           Heated Seats
         Power Locks                                       Message Center                            Dnvers Side Air Bag                          Ventilated Scats
         Power M1nors                                      Steenng Whee! Touch Controls              Passenger Air Bag                            Power Th1rd Seat
         Heated Mirrors                                    Rear Window W1per                         AntJ·Lock Brakes (4)                         WHEELS
         Power Driver             Sea~                     T e!escop1c Wr1eei                        .; Wheel DISC Brakes                         20" Or Larger Wheels
         Power Passenger Seat                              Gmate Control                             1 ract1on Control                            PAINT
         Memory Package                                    Dual A1r Cond1t10n                        Stability Control                            Oear Coat Pam!
         DECOR                                             Navigation S~'S1em                        Front Side Impact A1r Bags                   OTHER
         Dual Mirrors                                      Backup Camera                             Head/Curtain Air Bags                        Rear Spoiler
         Body Side Moldings.                               Remote Starter                            Communications System                        S1gnal Integrated Mirrors
         Privacy Qass                                      Home Unk                                  Hands Free Devi(e                            TRUCK
         Console/Storage                                   RADIO                                     Xenon Headlamp5                              Rear Step Bumper
         Overhead Console                                  AM R.ad10                                 Blind Spot Detection                         Running Boards/Side Steps
         CONVENIENCE                                       Ft-1 Radio                                lane Departure Wam1ng                        Power TrunkjGate Retease




l0/2!/2020 11:43:53                  "~                                                       411913                                                                            Page 1
                     Case 6:18-bk-06821-KSJ                             Doc 442-4         Filed 02/24/21        Page 37 of 42


                                                                   Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BENZ GLS-Oass 550 4MA11C 4D lJTV 8-4.7L Turbocharged Gasoline Gasoline D1rect InJection Blue



 line                   Oper                     Description                Part Number       Qty   Extended         labor          Paint
                                                                                                      Price$
         •                       CAUBRATIONS MIGHT BE
                                 NEEDED TO 360 CAMERAJADAS
                                 SYSTEM
                                 Note: DEALER ITEM
   2    INFORMATION LABELS
   3                     Rep!    Emission label GLSSSO                          2782212300                             0.2
   4    FRONT BUMPER & GRILLE
   5         <>          Rp<     Bumper cover                                                                          ~j)            3.2
   6                             Add for Oear Coat                                                                                    1.3
   7                             0/H bumper assy                                                                       3.7
   8                     Rep I   lower grille                                 292885512228             197.00         Incl.
   9                     Repl    Grille silver                                  1668801202            166.00          Incl.
  10                             Add for distance sens radar cruise                                             n'     0.2    ~~

  11                     Rep!    Emblem                                         0008880111            264.00          Incl.
  12    FRONT LAMPS
  l3                     Rep I   l T Headlamp assy                            166 820 27 00          2,560.00          0.5
  14                     Repl    RT Headlamp assy                             166 820 28 00          V-.OMQ            0.5
  15                             Aim headlamps                                                                         0.5
  16    HOOD
  17                     Rep!    Hood                                           1668800557           !,780.00          3.3            3.2
  18                             Overlap Major Non-Adj. Panel                                                                        ·0.2
  19                             Add for Clear Coat                                                                                   0.6
  20                             Add for Underside{ Complete)                                                                         l.S
  21                     Rep I   RT A!r grille                                  1668800205            107.00          Ind.
  22                     Rep I Emblem grommet                                   2019972281               9.00
  23
  24
        •
        FENDER
                         Rep I   Paint Sealer                                                          25.00


  25                     Bind    RT Fender w/AMG                                                                                      l.l
  26                     Bind    LT Fender w/AMG                                                                                      l.l
  27
  28
        •                Rep I
                         Rep I
                                 LT Wheel arch cover
                                 RT Nameplate "6 3 AMG"
                                                                              166 884 63 22
                                                                                1668175600
                                                                                                       89.00
                                                                                                       90.00
                                                                                                                       0.5
                                                                                                                       0.2
                                                                                                                                      1.0


  29    •                Repl    RT Wheel arch cover                          166 884 64 22            99.00           0.5            1.0
  30                     Rep I   LT tH~rn~Q!Qt~    "6   ~ At1G'~                1668175600             90.00           0.2
  31    ROOF
  32                     Rp<     l T Roof rail                                                                         LQ             2.4
  33                             Add for Gear Coat                                                                                    0.5
  34                     Bind    RT Roof rail                                                                                         1.2
  35                     R&J     RT Roof molding front                                                                 0.5
  36                     R&J     l T Roof molding front                                                                0.5
  37                     R&l     RT Roof molding rear                                                                  0.4
  38                     R&J     LT Roof molding rear                                                                  0.4
  39                     R&l     RT Roof rack silver                                                                   0.5
  40                     R&l     l T Roof rack silver                                                                  0.5




10/21/2020 1 L4B3 AM                                                         411913                                                Page 2
                     Case 6:18-bk-06821-KSJ                        Doc 442-4         Filed 02/24/21   Page 38 of 42


                                                              Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BENZ GLS-Class 550 4MATIC 40 LnV 8-4.7L Turbocharged Gasolme Gasoline Direct InJectiOn Blue


  41                     R&J   R&J headliner                                                                 4.3
  42    PILLARS, ROCKER & FLOOR
  43                     R&J   RT Running board                                                              1.2
  44                     R&I   LT Running board                                                              1.2
  45    FRONT DOOR
  46                     Rp•   RT Door shell                                                                 3"D         2.4
  47                           Overlap Major Non-AdJ. Panel                                                             -0.2
  48                           Add for Clear Coat                                                                        0.4
  49                     Rp•   LT Door shell                                                                             2.4
  50                           Overlap Major AdJ. Panel                                                                 ~0.4

  51                           Add for Clear Coat                                                                        0.4
  52                     R&J   RT R&l mirror                                                                 0.5
  53                     R&l   LT R&l mirror                                                                 0.5
  54                     Rp•   RT Housing cover pnmed                                                        Q,:,        0.5
  55                           Overlap Minor Pane!                                                                      -0.2
  56                           Add for Clear Coat                                                                        0.1
  57                     Rp'   LT Housing cover pnmed                                                                    0.5
  58                           Overlap Minor Panel                                                                      -0.2
  59                           Add for Clear Coat                                                                        0.1
  60                     R&l   RT Belt w'strip w/o n1ght pkg                                                 0.3
  61                     R&J   l.T Be!t w'str'1p   w/o night pkg                                             0.3
  62                     R&J   RT Handle, outside w/o keyless                                                0.6
                               go primed
  63                     R&J   LT Handle, outs1de w/o keyless                                                0.6
                               go prrmed
  64                    R&J    RT R&J trim panel                                                             0.8
  65                    R&l    l T R&I trim pane!                                                            0.8
  66                    R&J    RT R&l door assy                                                              1.4
  67                    R&J    LT R&J door assy                                                              1.4
  68    REAR DOOR
  69                     Rpr   RT Door shell                                                                 l.Jl        2.3
  70                           Overlap Major AdJ. Panel                                                                 -0.4
  71                           Add for Clear Coat                                                                        0.4
  72                     Rp•   LT Door shell                                                                 lil         2.3
  73                           Overlap Major Adj. Panel                                                                 -0.4
  74                           Add for dear Coat                                                                         0.4
  75                    R&J    RT Belt w'strip w/o night pkg                                                 0.3
  76                    R&J    LT Belt w'strip W/0 night pkg                                                 0.3
  77                    R&J    RT Handle, outside w/o key1ess                                                0.6
                               go primed
  78                    R&I    LT Handle, outside wfo keyless                                                0.6
                               go primed
  79                    R&J    RT R&l trim pane!                                                             0.7
  80                    R&J    LT R&I trim panel                                                             0.7
  81                    R&J    RT R&I door assy                                                              1.5
  82                    R&I    LT R&I door assy                                                              1.5




10/21/202011:43:53 AM                                                   411913                                        Page 3
                      Case 6:18-bk-06821-KSJ                                 Doc 442-4     Filed 02/24/21        Page 39 of 42


                                                                    Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BENZ GLS-Ciass 550 4MAnC 4D LfTV 8--4,7L Turbocharged Gasoline Gasohne Direct Injection Blue

   83    QUARlH PANEl
   84                       Rpc    RT Quarter panel                                                                     U!           2.6
  85                               Overlap Majer AdJ. Pane!                                                                         -0.4
  86                               Add for Oear Coat                                                                                0.4
  87                        Rp'    l T Quarter panel                                                                    LQ          2.6
  88                               Overlap Major Ad;. Panel                                                                         -0.4
   89                              Add for Oear Coat                                                                                0.4
  90                       R&I     Fuel pocket gasolme                                                                  0.3
  91                        Rp'    Fuel door                                                                            ILl         0.3
  92                               Add for Clear Coat                                                                               0.1
  93                       R&I     Fuel door                                                                            0.2
  94                       Sub I   B.&.J...RLQ11.3~.         Mercedes                                  9~~ X
                                   ~.,.Loight   Rka wLQ QQrt 11ot -+ 2Q~to
  95                       Sub!    B.ru LT      QIJg[l~r gl~~ f:l~n;,~                                 9Q.P.li   X
                                   wLnJgb.tpkg w/o       dark!iilt±.~

  96                       R&l     RT Lower molding w/o night pkg                                                       0.2
  97                       R&I     l T Lower molding w/o night pkg                                                      0.2
  98     LIFl GATE
  99                       Rp'     lift gate                                                                            U!          2.3
  100                              Overlap MaJor AdJ. Panel                                                                        -0.4
  101                              Add tor Clear Coat                                                                               0.4
  102                      Rep!    Handle molding                                  1667400093          92.00            0.3
  103                      R&l     lift gate trim black                                                                 0.3
  104                      Rep I   Emblem                                          1668170116          35.00            0.1
  105                      Rep I   Nameplate "GLSSSO"                              1668175000          56.00            0.2
  106                      Rep!    Nameplate "4 MAT1C                              2058179900          58.00            0.2
  107                      R&1     L1cense bracket                                                                      0.2
  108                      R&1     Handle, outside wjsurround viev.                                                     0.3
  109                      Sub I   B~l 1ifi gate glass ~~GS                                           15M~ X
                                   Mf:n;:f.de!i wlQa[~ tiol +2Q 0Li)
  liD   REAR lAMPS
  111                      R&J     RT Tail lamp assy                                                                    0.3
  112                      R&l     LT Tail lamp assy                                                                    0.3
  113                      Rep I   Rl Tail lamp assy gasket small                  16&8262391          16.00
  114                      RepI    LT Tail lamp assy gasket small                  1668262391          16.00
  115                      R&l     RT Backup lamp assy                                                                  0.3
  116                      R&l     l T Backup lamp assy                                                                 0.3
  117                      Rep I   RT Backup lamp assy gasket                      1668263491          17.00
  118                      Rep I   l T Backup lamp assy gasket                     1668263391          17.50
  119                      R&l     RT license lamp                                                                      0.2
  120                      R&1     l T Ucense lamp                                                                      0.2
  121   REAR BUMPER
  122        <>            Rw      Bumper cover                                                                         0..~        3.2
  123                              Overlap Major Non-Adj. Panel                                                                    -0.2
 124                               Add for Clear Coat                                                                               0.6
  125                              0/H bumper assy                                                                      3.3




10/21/202011:43:53 Atv'i                                                        411913                                           Page 4
                     Case 6:18-bk-06821-KSJ                      Doc 442-4              Filed 02/24/21            Page 40 of 42


                                                            Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BENZ GLS·Oass 550 4MATIC 40 UTV 8-4.7L Turbocharged Gasol1ne Gasolme 01rect InJection B!U€

  126                   Rep!    Step pad                                166884019064                     216.00             Incl.
  127                   Rep!    Tow eye cap                           166 885 83 22 9                    60.00              IncL
  128   •                       Pre • Scan                                                                                   1.0    ~1

  129   •..                     Post· Scan                                                                                   1.0 f-1
  130                   Rep I   NM Sprayable mask Car Cover                                               15.00              0.5

  131   ..              Rep!
                                for protection from overspray
                                NM Flex addrtive I Adhesion
                                Promoter
                                                                                                          8.00

  132   #               Rep I   Mask veh1de for Primer                                                   20.00                                   1.0
  133                   Rep I NM Corrosion Protection Primer                                             30.00               0.5
  !34
        •                       Color sand and buff                                                       5.00                                  8.0
  135   •               Sub I   Hazardous waste removal                                                   5.00
  136                   Rep!    NM Flex additive J Adhesion                                               8.00
                                Promoter
  137   •                       Di~onnect,/Connect    Battery                                                               0.5
                                                                  SUBTOTALS                          8,680.50             67.4                48.8


                                ESTIMATE TOTALS
                                Category                                                        Basis                    Rate              Cost$
                                Parts                                                                                                    8,680.50
                                Body Labor                                                    65.2 hrs   @         $ 48.00 /hr           3,129.60
                                Paint Labor                                                   48.8 hrs   @         $ 46.00 /hr           2,342.40
                                MedlaniGJ! Labor                                               2.2 hrs   @         $ 95.00 /hr             209.00
                                Paint Suppl1es                                                48.8 hrs   @         $ 30.00 /hr            1,464.00
                                Subtotal                                                                                                 15,825.50
                                Sales Tax                                      Tier 1       $ 5,000.01   @          6.5000%                325.00
                                Sales Tax                                      T1er 2      $ 10,495.49   @          6.0000%                629.73
                                Gti!lnd Total                                                                                        16,780.23
                                Deductible                                                                                                   0.00
                                CUSTOMER PAY                                                                                                 0.00
                                INSURANCE PAY                                                                                        16,780.23




Get the parts & services you need today. Pay over time. See finandng options
https :;I apply. sunbit.com/milleniaautobody




10/21/202011:43:53 AM                                                 411913                                                                PageS
                     Case 6:18-bk-06821-KSJ                     Doc 442-4          Filed 02/24/21   Page 41 of 42


                                                        Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BEN2 GLS-C!ass 550 4MATlC 4D VTV S-4.7L Turbocharged Gasoline Gasoline Direct InJection Blue

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO INJURE, DEFRAUD, OR DECEIVE ANY INSURER FILES A
STATEMENT OF CLAIM OR AN APPUCATION CONTAINING ANY FALSE, INCOMPLETE, OR MISLEADING
INFCRMATION IS GUlLTY OF A FELONY OF THE THIRD DEGREE(FLORIDA STATUTES TITLE XLVI, CHAPTER
817.234). FAILURE TO USE THE INSURANCE PROCEEDS IN ACCORDANCE WITH THE SECURITY AGREEMENT,JF
ANY, COULD BE A VIOLATION OF S. 812.014, FLORIDA STATUTES. IF YOU HAVE ANY QUESTIONS, CONTACT YOUR
LENDING INSTITUTION. IF A CHARGE FOR SHOP SUPPUES OR HAZARDOUS OR OTHER WASTE REMOVAL IS
INCLUDED ON THIS ESTIMATE, PLEASE NOTE THE FOLLOWING: "THIS CHARGE REPRESENTS COSTS AND PROFITS
TO THE MOTOR VEHICLE REPAIR FACIUTY FOR MISCELLANEOUS SHOP SUPPUES OR WASTE DISPOSAL." IF A
CHARGE FOR NEW TIRES OR A NEW OR REMANUFACTURED LEAD-ACID BATTERY IS INCLUDED ON THIS
ESTIMATE, PLEASE NOTE THE FOLLOWING: A $1.00 FEE FOR EACH NEW MOTOR VEHICLE TIRE SOLD AT RETAIL IS
IMPOSED ON ANY PERSON ENGAGING IN THE BUSINESS OF MAKING RETAIL SALES OF NEW MOTOR VEHICLE
TIRES WITHIN THE STATE OF FLORIDA. FLORIDA STATUTES TITLE XXIX CHAPTER 403.718. A $1.50 FEE FOR EACH
NEW OR REMANUFACTURED LEAD-ACID BATTERY SOLD AT RETAIL IS IMPOSED ON ANY PERSON ENGAGING IN
THE BUSINESS OF MAKING RETAIL SALES OF NEW OR REMANUFACTURED LEAD-ACID BATTERIES WITHIN THE
STATE OF FLORIDA. FLORIDA STATUTES TITLE XXIX 403.7185.

THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF CRASH PARTS SUPPUED BY A SOURCE OTHER THAN
THE MANUFACTURER OF YOUR MOTOR VEHICLE. THE AFTERMARKET CRASH PARTS USED IN THE PREPARATION
OF THIS ESTIMATE ARE WARRANTED BY THE MANUFACTURER OR DISTRIBUTOR OF SUCH PARTS RATHER THAN
THE MANUFACTURER OF YOUR VEHICLE.




10/21/2020 I !4353 AM                                                 411913                                        Page 6
                     Case 6:18-bk-06821-KSJ                     Doc 442-4           Filed 02/24/21        Page 42 of 42


                                                         Preliminary Estimate

Customer: South Orlando, Mercedes of
2018 BENZ GLS-Ciass SSD 4t-1ATIC 4D UTV 8-4.7L Turbocharged Gasoline Gasolme Direct Injection Blue

estimate based on MOTOR CRASH ESTIMATING GUIDE and potentially other third party sources of data. Unless
otherwise noted, (a) all items are derived from the Guide ERI5792, CCC Data Date 09/01/2020, and potentially other
third party sources of data; and (b) the parts presented are OEM-parts. OEM parts are manufactured by or for the
vehicle's Original Equipment Manufacturer (OEM) accordrng to OEM's specifications for U.S. distribution. OEM parts
are available at OE/Vehicle dealerships or the specified supplrer. OPT OEM (Optronal OEM) or ALT OEM (Alternative
OEM) parts are OEM parts that may be provided by or through alternate sources other than the OEM vehicle
dealerships with discounted pricing.    Asterisk(') or Double Asterisk(*') indicates that the parts and/or labor data
provided by third party sources of data may have been modified or may have come from an alternate data source.
Tilde sign(~) items indicate MOTOR Not-Included Labor operations. The symbol(<>) indicates the refinish
operation WILL NOT be performed as a separate procedure from the other panels in the estimate. Non-Original
Equipment Manufacturer aftermarket parts are described as Non OEM, A/M or NAGS. Used parts are described as
LKQ, RCY, or USED. Reconditioned parts are described as Recond. Recored parts are described as Recore. NAGS
Part Numbers and Benchmark Prices are provided by National Auto Glass Specifications. Labor operation times listed
on the line with the NAGS information are MOTOR suggested labor operation times. NAGS labor operatron times are
not included. Pound sign ( #) items indicate manual entries.

Some 2021 vehicles contain minor changes from the previous year. For those vehicles, prior to receiving updated
data from the vehicle manufacturer, labor and parts data from the previous year may be used. The CCC ONE
estimator has a list of applicable vehicles. Parts numbers and prices should be confirmed with the local dealership.

The following is a list of additional abbreviations or symbols that may be used to descnbe work to be done or parts to
be repaired or replaced:

SYMBOLS FOLLOWING PART PRICE:
'll~MOTOR Mechanical component. s~MOTOR Structural component.                       T~Miscellaneous   Taxed charge category.
(~Miscellaneous Non-Taxed charge category.

SYMBOLS FOLLOWING LABOR:
D~Diagnostic labor category. E~Eiectricallabor category. F=Frame labor category. G=Giass labor category.
M=Mechanical labor category. S=Structural labor category. (numbers) 1 through 4~User Defined Labor Categories.

OnHER SYMBOLS AND ABBREVIATIONS:
Adj.=Adjacent. Algn.=Aiign. ALU=Aiuminum. A/M=Aftermarket part. Blnd=Biend. BOR~Boron steel.
CAPA=Certified Automotive Parts Association. D&R=Disconnect and Reconnect. HSS=High Strength Steel.
HYD=Hydroformed Steel. Inci.=Included. LKQ=Uke Kind and Qualrty. LT=Left. MAG=Magnesium. Non-Adj.=Non
Adjacent. NSF=NSF International Certified Part. 0/H=Overhaul. Qty=Quantity. Refn=Refinish. Repi=Replace.
R&I=Remove and Install. R&R=Remove and Replace. Rpr=Repair. RT~Right. SAS=Sandwiched Steel.
Sect=Section. Subi=Sublet. UHS=Uitra High Strength Steel. N=Note(s) associated with the estrmate line.

CCC ONE Estimating - A product of CCC Information Services Inc.

The following is a list of abbreviations that may be used in CCC ONE Estimatrng that are not part of the MOTOR
CRASH ESTIMATING GUIDE:
BAR=Bureau of Automotive Repair. EPA= Environmental Protection Agency. NHTSA= National Hrghway
Transportation and Safety Administration. PDR=Paintless Dent Repair. VIN=Vehicle Identification Number.




!0/21/2020 !!A3;53 AM                                                  411913                                                  Page 7
